Case 2:18-cv-00153-Z-BR Document 12 Filed 06/08/20 Pageiof2 PagelD 50

clea .
@ Uiton Sates Diack teak.
NoRWWEeS) WERE ME TEXAS
WS sc. Sh Aus. Roam |
Amadis DH. T4L |

 

rEARQ clea.

 

   

  

NORTHERN DISTRICT OF TEXAS

_ AN, 2K 1020

 

RUA Nea \. ~ Youd 7 aes. ex aL

 

1}

U.S. DISTRICT COURT |

 

Ven. 2 uid We to A IE Seu wd tease SEN NE A Cola d€ Ws

covetd Leer Gdes t€ Cader Ga te Uncen scenes Distro (aude FR The, ‘ener

asada K TYAS > Amariis Asa -Wu Cede 1s “id \e We Ab. Glee. Mspaas |

CeRRe A “Ww Sudedex wt Ans, Md. NVEGandA<d Rd Xo QcNeRR AVI WAS FRonn

Nove denehsork Gly an Wt te cots Weston oad

_ Qace @e\A, ee

 

 

 

“we. ARLE. We Lat Q

Mgeast .
SN Nes dwt

- oe0 Cnn 2s\u

Lendanit MX. amos

 
Case 2:18-cv-00153-Z-BR Document12 Filed 06/08/20 Page 2of2 PagelD 51

eonwennt
os
=
a
=
on
ns
oon
=
nee
=
"on
=
=
=
=
en.
=
=
=
woe
se
=
wa
se
=
ee
nr
=.
=
=<
=
=
on
Neo
4
<
=
eet
ae
=
=
—
=
Se
=
me
“
=
=
2
=.
gente
an
renee
=
=
we
x
ae
wee
te
=
=i
m
ay
it
Ae)
ii
ze

s % ES

WSL WLI TYE
S3\ WRT -3TY wrS ” x 5 soy svat 39 LOnsISIG NUSHINON

LOIMLSIC'S'N “yagO
TVKRL 3] DTA prysgen
SHY VW FM Tao

yey

 

     
  

0202 8 - Nar
G3AIO50

   

WE AYR)

 

 

 

 

VSO / YAAaND

$0222 SVXAL ‘LNOWNVag ©
: vise Hd 0908 |

a |

+t BybUSb ye FOGL
no) a DY W SIAN .

 

 
